DETAILED ACTION
Receipt of Arguments/Remarks filed on April 28 2021 is acknowledged. Claims 1-79 and 118-124 were/stand cancelled. Claims 80-81 and 125 were amended. Claims 143-150 were added.  Claims 80-117 and 125-150 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
The amendments filed April 28 2021 have overcome the objection to claims 80 and 81.  The correct punctuation is now included in the claims.
The arguments filed April 28 2021 are sufficient to overcome the rejection of claim 109 under 35 USC 112 (b) and 112 (a).  Pages 2-3 (pages 16-17 of response) are persuasive.
The amendments filed April 28 2021 are sufficient to overcome the rejection of claim 81 under 35 USC 112(b).  The unclear language was removed from the claim.  

The terminal disclaimer filed on April 28 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10532027, 10596110 and 10610482 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on April 28 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 17126835 and 17126786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus, the rejection of claims 80-142 on the ground of nonstatutory double patenting over US Patent No. 10532027, 10596110, 10610482 and Copending Applications 17126835 and 17126786 are withdrawn.

Response to Arguments
While Lee is not utilized in the rejection below, the examiner will address several of Applicants arguments as they pertain to the rejection below.
Applicants argue that (1) the Examiner is invited to consider the recitation of the claims that have been previously been allowed.  It is stated that while the independent 
Regarding Applicants first arguments, the reason these other patents were allowed was because of the language similar to language of instant claim 109.  The examiner called Mr. Zeiger to indicate that claim 109 would be considered allowable but did not hear back from Mr. Zeiger prior to the time in which the examiner had to issue an Office Action.  Thus, the examiner has considered the patentability of these other patents, however, the instant independent claims do not reflect such language previously determined allowable.  
Applicants argue that (2) the instantly claimed system separation is a significant advantage of the instantly claimed invention.  The instant invention provides a polymeric component (that may be loaded with an agent), release of the agent under physiological conditions, degradation (of the system) under physiological conditions and/or retention within a subject followed by release.
Regarding applicants’ second argument, it is noted that Applicants are taking a significantly narrower interpretation of their claims than what is presented.  Firstly, the instant independent claims do not exclude the elastic polymeric component, the first polymeric component and the second polymeric component to be different material. Thus all could contain drug or all could not contain drug.  Secondly, newly cited Pryor et al. specifically teaches a device which contains linkers which allow the device to be broken up by biodegradation.  This is the same mechanism as claimed.  While this is not expressly taught in a “gastric” cavity, that recitation either occurs in the preamble or Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Here, prior teaches degradation in the digestive system and thus the claimed structures are the same or similar.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 28 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 80-81, 84-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-127, 131-136, 140, 142-145 and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (EP 0388234 A1, cited on PTO Form 1449).
Applicant Claims
The instant application claims a gastric residence structure, comprising: an elastic polymeric component; a first polymeric component coupled to the elastic component via a separate first degradable linker; a second polymeric component coupled to the first polymeric component via a separate second degradable linker; wherein each linker component is the same or different, and wherein at least one linker degrades, dissolves, disassociates, or mechanically weakens in a gastric environment which results in loss of retention shape integrity and passage out of a gastric cavity wherein the residence structure is configured such that it is retained at the location internally of the subject for at least about 24 hours.
	The instant application claims a gastric residence structure, comprising: an elastic component; a first polymeric component coupled to the elastic component via a 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Pryor et al. is directed a drug administering device for insertion in a body cavity of an animal.  Figure 1 shows a helical coil comprising a plurality of elements in the form of segments (2) joined together by one or more connectors (3).  The connectors and/or segments being constructed of a biodegradable material, e.g. a biodegradable polymer such as which will degrade and disintegrate after being subjected to an animal body fluids for a period of time (column 2, lines 10-23).  Examples of material making up the segments include silicone elastomer (column 3, lines 5-6).  It is an advantage that the drug dosage can be regulated by altering the number of drug containing segments and/or connectors provided for insertion (column 4, lines 18-21).  The device is of too great a diameter to pass through entry and exit of the body cavity (column 4, lines 30-36).  The drug or other substance is gradually released from the device over time.  The connectors and/or segments are sufficiently degraded to release the segments from connection with one other. The segments are then able to pass through one or other of the passage exiting from the body (column 4, lines 37-50).  The amount of drug or other substance delivered to the animal may be controlled by controlling the amount of substance impregnated or otherwise incorporated into the device, the size, number and configuration of the segments and/or connectors.  Progesterone and anthelmintics are suggested drugs (columns 4-5, lines 55-58 and 1-10).  Polyesters are suggested (column 5, lines 20-21).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Pryor et al. teaches multiple segments which can include an elastic (i.e. elastomer) polymer and linkers which degrade after a period of time, Pryor et al. does not expressly teach at least 24 hours
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the type and concentration of the polymers in the connector (i.e. linker) segment in order to vary the period of time it remains in the body cavity.  Pryor et al. teaches that the connectors degrade after being subject to an animal body fluid for a period of time.  Thus, one skilled in the art would manipulate the type and concentrations of the polymer to achieve the desired retention time.  Note: MPEP 2144.05.
	Regarding the claimed structure, looking figure 1 there are multiple segments joined together with separate connectors.  These connectors read on the instantly claimed linker are they are taught as being degradable.  The segments as taught by Pryor et al. can contain drug or may not as Pryor teaches that the drug dosage can be regulated by altering the number of drug containing segments.  The instant claims do not exclude the elastic polymeric component, the first polymeric component and the second polymeric 
Regarding the claimed concentration of active, Pryor et al. teaches the inclusion of an active.  Clearly, the active would be included in a therapeutically effective amount.  Thus, while the exact concentration is not disclosed by Pryor et al., it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed release of active, as taught above Pryor et al. teaches that the drug dosage can be regulated by altering the number of drug containing segments.  Thus depending on the desired release rate, one skilled in the art would manipulate the material of the segments in order to control the release of the active substance to what is desired. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal release rate of each ingredient to add in order to best achieve the desired results.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed second active substance, the above rejected claims do not exclude the first and second active substance from being the same.  
	Regarding claim 110, the coils read on circle and/or rings.  Secondly, changes in shape is not a patentable modification absent a demonstration of the criticality of the shape.  Note: MPEP 2144.04.

Claims 80-81, 84-85, 88-94, 98-101, 105-106, 110-112, 116-117, 125-127, 131-136, 140, 142-145 and 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al.  as applied to claims 80-81, 84-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-127, 131-136, 140, 142-145 and 149 above and in view of Larson et al. (Chem Mater., 2012, cited in the Office Action mailed on 1/28/21).
Applicant Claims
	The instant application claims the first active substance is chemically bonded to a polymer of the first polymeric component.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pryor et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Pryor et al. does not teach the active substance is chemically bonded to a polymer.  However, this deficiency is cured by Larson et al.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Pryor et al. and Larson et al. and utilize a polymer-drug conjugate.  One skilled in the art would have been motivated to utilize a polymer drug conjugate to improve the water solubility of the drug, provide for controlled release, alter the pharmacokinetics and biodistribution of the drug as well as allow for targeting of the drug to specific sites as taught by Larson et al.

Claims 80-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-129, 131-136, 140, 142-145 and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al.  as applied to claims 80-81, 84-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-127, 131-136, 140, 142-145 and 149 above and in view of Roth et al. (US Patent No. 4199561).
Applicant Claims
	The instant application claims the linker is a time dependent degradable linker.  The instant application claims the linker comprises an enteric polymer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pryor et al. are set forth above.  Pryor et al. teaches the connectors are degradable.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Pryor et al. teaches degradable connectors, Pryor et al. does not expressly teach a time dependent or enteric polymer.  However, this deficiency is cured by Roth et al.
	Roth et al. is directed to coated nutrients and medicaments for veterinary use.  Taught are polymers of an imidazoline modified styrene-acrylonitrile polymer.  These polymers resist not only the extremely degradative microbial environment in the ruminant but also the solubilizing environment in the rumen.  The imidazoline modified polymer has been found to remain insoluble at pH 6 or higher for periods from about 16 to about 20 hours but is soluble in less than 3 hours at about pH 3 or lower.  Normal feedstuffs have a residence time in the rumen from about 4 to 72 hours, the residence time in the abomasum and lower intestine is rarely more than 3 hours (columns 1-2, lines 50-68 and 1-10).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pryor et al. and Roth et .  

Claims 80-81, 84-86, 88-98, 100-105, 107-108,  110-116, 125-127 and  131-149 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al.  as applied to claims 80-81, 84-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-127, 131-136, 140, 142-145 and 149 above and in view of Mosqueira et al. (USPGPUB No. 20130189368).
Applicant Claims
	The instant application claims the active is a drug such as doxycyline or prednisone.  The instant application claims the polymeric component is polycaprolactone.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pryor et al. are set forth above.  Pryor et al. teaches drug delivery and teaches that the segments comprise a biodegradable polymer.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Pryor et al. teaches a drug can be included, Pryor et al. does not expressly teach the instantly claimed drugs.  While Pryor et al. teaches the segments are made of biodegradable polymers, Pryor et al. does not teach elastic biodegradable polymers such as polycaprolactone.  However, this deficiency is cured by Mosqueira et al. 
	Mosqueira et al. is directed to nanoparticulate composition containing antibiotics for intramammary administration in animals.  Treatment of metastasis is taught (paragraph 0001).  The animals include cattle (paragraph 0002).  Polymers used in the preparation include polycaprolactone which is both biocompatible and biodegradable and is easily excreted by the organism (paragraph 0047).  The treatment includes one or more antibiotics (claim 13).  Antibiotics include doxycycline (claim 40).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pryor et al. and Mosqueira et al. and utilize caprolactone as the polymer forming the segments.  One skilled in the art would have been motivated to utilize this polymer as Pryor et al. teaches polymers of the segments are biodegradable and Mosqueira et al. teaches polycaprolactone is a biodegradable polymer which can be utilized in drug delivery devices for cattle.  Thus, there is a reasonable expectation of success since both Pryor et al. and Mosqueira et al. are directed to drug delivery to animals such as cattle.  Regarding the claimed elastomeric component, as evidenced by the instant specification (paragraph 0135), caprolactone is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pryor et al. and Mosqueira et al. and utilize one or more antibiotics.  One skilled in the art would have been motivated to utilize one or more antibiotics in order to treat metastasis as taught by Mosqueira et al.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  It is noted that the instant claims just require the first and second active to be different and do not exclude both actives to be in the same segment.  

Claims 80-81, 84-95, 98-102, 105-108, 110-113, 116-117, 125-127, 130-137, 140-146 and 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al.  as applied to claims 80-81, 84-85, 88-94, 98, 100-101, 105, 110-112, 116, 125-127, 131-136, 140, 142-145 and 149 and in view of Pathak et al. (US Patent No. 8273327).
Applicant Claims
	The instant application claims the active substance is a radiopaque material. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pryor et al. are set forth above.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Pryor et al. does not teach the inclusion of a radiopaque material.  However, this deficiency is cured by Pathak et al.  
	Pathak et al. is directed to radio-opaque compounds, composition containing same and methods of their synthesis and use.  Taught is the use of biodegradable radio-opaque compounds that can be used as contrast agents in medical imaging, surgical markers and for localized drug delivery (column 1, lines 15-20).  The radio-opaque nature of many compounds allows them to be traced within a human or animal body and therefore such compounds find application in medical diagnostics and pharmaceutical field (column 2, lines 13-19).  Taught is a radio-opaque polymer compound comprising a biodegradable polymer and a radio-opaque iodinated moiety.  Biodegradable polymer is linked to the iodinated moiety using a biodegradable chemical bond (figure 1 and column 6, lines 55-52).  Biodegradable polymers include caprolactone (table 2, column 7, lines 20-43).  Bioactive which can be included include anthelmintics, HMG-CoA inhibitors, etc. (claim 7).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pryor et al. and Pathak et al. and utilize a radio-opaque modified polycaprolactone as the segments in Pryor et al.  One skilled in the art would have been motivated to utilize polycaprolactone as it is a degradable polymer for use in drug delivery with animals as taught by Pathak et al.  One skilled in the art would have been motivated to utilize the radio-opaque modified Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  It is noted that a radio-opaque agent in combination with a bioactive read on the first and second active agent.  Regarding the claimed elastomeric component, as evidenced by the instant specification (paragraph 0135), caprolactone is an elastic polymer.  Thus the use of polycaprolactone would result in segments which are both biodegradable and elastic.  Since the radio-opaque is covalently bonded to the polymer it reads on the active substance being chemically bonded to a polymer.  

Allowable Subject Matter
Claim 109 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not suggest the configuration of claim 109.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616